—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the . respondent Justice to dismiss Kings County Indictment No. 27Í6/94.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and , the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only when there exists a clear legal right to the relief sought (see, Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). The petitioner here has failed to demonstrate a clear legal right to the relief sought. O’Brien, J. P., Hart, Goldstein and Florio, JJ., concur.